Citation Nr: 1639118	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2. Entitlement to service connection for diabetes mellitus Type II (DMII), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy during the Vietnam Era, from May 1967 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during his military service.

2.  The Veteran has been diagnosed as having diabetes mellitus, type II.

3.  The Veteran has been diagnosed as having ischemic heart disease.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type II, was presumptively incurred during his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).

2.  The Veteran's ischemic heart disease was presumptively incurred during his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and an injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including adult onset diabetes mellitus and ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The Veteran asserts that while serving aboard the U.S.S. Berkeley  (DDG-15) off the coast of the Republic of Vietnam waterways and anchored in the bay off the city of Da Nang, he was exposed to herbicides (Agent Orange).  Specifically, he states that while anchored at Da Nang, he went to land on two occasions.  See VA Form 21-4138, dated July 8, 2010.  The Board notes that the Veteran was awarded the Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b) (West 2014).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116 (a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307 (a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  In Gray v. McDonald, No. 13-3339 (U.S. Vet. App. 23 , 2015), however, the Court held that, with respect to Da Nang Harbor, the manner in which VA defined inland waterways was both inconsistent with the regulatory purpose and irrational.  The Court found no meaningful difference in characteristics between Da Nang Harbor (designated as "blue water") and Quy Nhon and Ganh Rai Bay's (designated as "brown water").  The Court remanded the case for VA to re-evaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor.

Pursuant to the Gray decision, in February 2016, VA updated its procedural manual with respect to the distinction between inland waterways ('brown water') and offshore waters ('blue water').  As potentially pertinent to this case, Da Nang Harbor and Vung Tau Harbor were specifically identified as geographic locations determined to be "offshore waters."  M21-1, pt. IV, subpt. ii, ch. 1, § H.2.b (Feb. 5, 2016).  The rationale for excluding these harbors as inland waterways was that they were open to the sea with extensive entry distance for easy access; were not long or narrow; and had deep water channels contiguous with the South China Sea, for easy ship anchorages.  In addition, Da Nang Harbor was not connected to a major inland river.  Vung Tau Harbor, although connected northward to inland Ganh Rai Bay, was a geographically separate water body more closely identified with the South China Sea.  Additionally, there was no historical evidence of extensive Agent Orange aerial spraying in the Vung Tau or Da Nang area, so the potential for Agent Orange exposure was minimal.

Review of the Veteran's claims file confirms that he served aboard the U.S.S. Berkeley.  Additionally, U.S.S. Berkeley does appear on VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," as updated May 5, 2016, showing that it sent small boats ashore at Da Nang and elsewhere for gunfire support missions during May 1970 to June 1970 - during the relevant timeframe associated with the Veteran's service aboard the vessel.  

Taking into consideration the above evidence, the Board finds that the Veteran is presumed to have been exposed to herbicides in service.  VA treatment records document a confirmed diagnosis of diabetes mellitus, type II, and ischemic heart disease.  Accordingly, the Board finds that service connection is warranted on a presumptive basis for diabetes mellitus, type II, and ischemic heart disease.  See 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted.

Entitlement to service connection for ischemic heart disease, as due to herbicide exposure, is granted.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





